 


110 HR 1268 IH: Dignity for Wounded Warriors Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1268 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Mitchell (for himself, Mr. Emanuel, Mrs. Boyda of Kansas, Mr. Donnelly, Mr. Welch of Vermont, Mr. McNerney, Mr. Ellison, Mr. Van Hollen, Mr. Wilson of Ohio, Mr. Kagen, Mr. Rodriguez, Mr. Shuler, Mr. Cohen, Mr. Yarmuth, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To ensure dignity in care for members of the Armed Forces recovering from injuries. 
 
 
1.Short titleThis Act may be cited as the Dignity for Wounded Warriors Act of 2007. 
2.Access of recovering servicemembers to adequate outpatient residential facilities 
(a)Sufficiency of residences 
(1)In generalEach recovering servicemember who is assigned to a military barracks or dormitory shall be assigned to a barracks or dormitory that is maintained at a standard equal to the highest existing service standard in effect for quarters of the United States for enlisted members of the Armed Forces. 
(2)Inapplicability to certain facilitiesFacilities occupied by recovering servicemembers that are not funded with appropriated funds are not subject to the requirement under paragraph (1). 
(b)Inspections and repairs of facilities 
(1)Required inspectionsAll quarters of the United States and housing facilities under the jurisdiction of the Armed Forces that are occupied by at least 5 recovering servicemembers shall be inspected on a semiannual basis by the inspectors general of the regional medical commands. 
(2)Inspector general reportsThe inspector general for each regional medical command shall— 
(A)submit a report on each inspection of a facility conducted under paragraph (1) to the post commander at such facility, the commanding officer of the hospital affiliated with such facility, the surgeon general of the military department that operates such hospital, the Secretary of the military department concerned, the Assistant Secretary of Defense for Health Affairs, the Oversight Board for the Wounded established pursuant to section 10, and the appropriate congressional committees; and 
(B)post each such report on the Internet website of such regional medical command. 
(3)Alternate housing 
(A)Unremedied deficienciesIf a deficiency identified in a report submitted under paragraph (2) with respect to quarters or a facility is not remedied within 30 days after the submittal of such report under that paragraph, each recovering servicemember occupying such quarters or facility and affected by the deficiency shall be provided the option of alternate quarters of the United States or housing facilities under the jurisdiction of the Armed Forces that meet the standard referred to in subsection (a)(1) until the deficiency is remedied. 
(B)Unfulfilled work ordersIf a work order issued to remedy a deficiency (including, but not limited to, deficiencies such as mold, leaking pipes, or rat, mouse, insect, or other pest infestation) in a room occupied by a recovering servicemember in quarters of the United States or a housing facility under the jurisdiction of the Armed Forces remains unfulfilled for more than 15 days after the date of the issuance of the work order, the servicemember shall be provided the option of alternate quarters of the United States or housing facilities under the jurisdiction of the Armed Forces that meet the standard referred to in subsection (a)(1) until the work order is fulfilled and the deficiency is remedied. 
(c)Zero tolerance for chronic infestationsIf quarters of the United States or a housing facility under the jurisdiction of the Armed Forces that is occupied by a recovering servicemember is determined, whether pursuant to an inspection required by subsection (b)(1) or otherwise, to have a chronic infestation of rodents, insects, or other pests, the servicemember shall be provided the option of alternate quarters of the United States or housing facilities under the jurisdiction of the Armed Forces that meet the standard referred to in subsection (a)(1) until the deficiency is remedied. 
3.Reduction of paperwork and bureaucracy for recovering servicemembers and their families 
(a)Improvement of physical disability evaluation systemsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall implement appropriate improvements of the physical disability evaluation systems of the military departments, including the administrative and budgetary restructuring of such systems, in order to ensure their efficient and effective operation. The improvements shall include the requirement that, within each military department, a single command shall be responsible for the physical disability evaluation system of such military department, including any processing and military boards under such system. 
(b)Electronic clearing house 
(1)RequirementIn improving the physical disability evaluation system of a military department pursuant to this section, the Secretary of the military department shall establish and operate a single Internet site for the physical disability evaluation process under such system that enables recovering servicemembers to fully utilize such system through the Internet. 
(2)ElementsEach Internet site operated under this subsection shall include the following: 
(A)The availability of any forms required for the utilization of the applicable physical disability evaluation system by recovering servicemembers. 
(B)Secure mechanisms for the submittal of such forms by recovering servicemembers, and for the tracking of the acceptance and review of any forms so submitted. 
(C)Secure mechanisms for advising recovering servicemembers of any additional information, forms, or other items that are required for the acceptance and review of any forms so submitted. 
(D)The continuous availability of assistance to recovering servicemembers (including assistance through the caseworkers assigned to recovering servicemembers) in submitting and tracking such forms, including assistance in obtaining information, forms, or other items described by subparagraph (C). 
(E)Secure mechanisms to request and receive personnel files or other personnel records of recovering servicemembers that are required for submittal under the applicable physical disability evaluation system, including the capability to track requests for such files or records and to determine the status of such requests and of responses to such requests. 
(3)Deadline for establishmentEach Internet site required under this subsection shall be established not later than one year after the date of the enactment of this Act. 
(c)Co-Location of system elements at certain facilitiesIn improving physical disability evaluation systems pursuant to this section, the Secretary of Defense shall— 
(1)identify each military medical treatment facility covered by such system that serves, or is anticipated to serve, more than 100 recovering servicemembers simultaneously; and 
(2)to the extent practicable, co-locate all elements of such system at a single location at each such facility. 
(d)Report on improvements 
(1)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report setting forth recommendations for the improvements required by subsection (a). 
(2)RecommendationsThe recommendations under paragraph (1) shall include recommendations for the following: 
(A)Procedures to enable recovering servicemembers to interface with only one command while undergoing evaluation and care under a physical disability evaluation system. 
(B)Procedures to allow clinical teams and the military chain of command to bypass significant parts of the applicable physical disability evaluation system in order to facilitate the prompt processing of cases under such system for specific injuries and illnesses. 
(C)Specifications of the job requirements for every military occupational specialty (MOS) and grade. 
(D)Means for retraining recovering servicemembers who are determined to be unfit for their assigned military occupational specialty for qualification for assignment to another military occupational specialty. 
(E)Streamlining and reducing duplicative, unnecessary procedures and other obstacles to timely evaluations and decisions under a physical disability evaluation system. 
(F)Such other matters with respect to the improvements required by subsection (a) as the Secretary and the Oversight Board for the Wounded consider appropriate. 
(3)No reduction in personnel and resourcesThe requirements of this subsection may not be construed to authorize or require the reduction of staff, or the closure of facilities, in order to achieve any improvements recommended under paragraph (1). 
(e)ImplementationThe Secretary of Defense shall commence the implementation of the recommendations submitted under subsection (d) not later than 90 days after the submittal of the recommendations under that subsection. 
(f)Retention of certain rights of appealNothing in the recommendations submitted and implemented under this section shall be construed to limit the ability of a recovering servicemember to appeal the following: 
(1)The right of the recovering servicemember to remain a member of the Armed Forces. 
(2)Any disability rating assigned the recovering servicemember. 
(g)ConsultationThe Secretary of Defense and the Secretaries of the military departments shall consult with and seek advice from the Oversight Board for the Wounded established pursuant to section 10 in carrying out this section. 
4.Supervising officer and caseworker support for recovering servicemembers 
(a)Provision of adequate supportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall work with officials from each military medical treatment facility— 
(1)to assess whether the current ratio of supervising officers assigned to recovering servicemembers, and the current ratio of caseworkers assigned to recovering servicemembers, at such facility is adequate to meet the needs of recovering servicemembers at such facility; and 
(2)to establish targets for such facility to increase such ratios where necessary, taking into account the needs of recovering servicemembers at such facility. 
(b)Deadline for achieving targetsThe Secretary shall ensure that the targets established pursuant to subsection (a)(2) are achieved not later than December 31, 2008, and maintained during each year thereafter. 
(c)Annual review of targetsThe Secretary shall annually reevaluate the targets established pursuant to subsection (a)(2), and shall monitor progress made in meeting such targets. 
(d)Employment of additional staffNot later than 45 days after the date of the enactment of this Act, the Secretary shall hire such additional qualified staff as is necessary to achieve at each military medical treatment facility an interim ratio of one supervising officer, and one caseworker, for every 20 recovering servicemembers. Such ratios shall remain in effect until superseded under subsection (a)(2). 
(e)Annual report 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, and annually thereafter throughout the global war on terror, the Secretary shall submit to the appropriate congressional committees a report on current and target ratios of supervising officers and caseworkers to recovering servicemembers at military medical treatment facilities under this section. 
(2)ElementsEach report under paragraph (1) shall set forth the staff required to meet the targets established under subsection (a)(2), and include an estimate of the costs required to implement such plan. 
(f)ConsultationThe Secretary shall consult with and seek advice from the Oversight Board for the Wounded established pursuant to section 10 in carrying out this section. 
5.Improved training for caseworkers and social workers on particular conditions of recovering servicemembers 
(a)RecommendationsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report setting forth recommendations for the modification of the training provided to caseworkers and social workers who provide care for recovering servicemembers. The recommendations shall include, at a minimum, specific recommendations to ensure that such caseworkers and social workers are able to— 
(1)detect early warning signs of post-traumatic stress disorder (PTSD) and suicidal tendencies among recovering servicemembers; and 
(2)promptly devise appropriate treatment plans as such signs are detected. 
(b)Annual review of trainingNot later than one year after the date of the enactment of this Act and annually thereafter throughout the global war on terror, the Secretary shall submit to the appropriate congressional committees a report on the following: 
(1)The progress made in providing the training recommended under subsection (a). 
(2)The general state and quality of training provided to caseworkers and social workers who provide care for recovering servicemembers. 
(c)ConsultationThe Secretary shall consult with and seek advice from the Oversight Board for the Wounded established pursuant to section 10 in carrying out this section. 
6.Support services and rights for recovering servicemembers and their families 
(a)Availability of assistance for recovering servicemembers 
(1)Notice of rights and responsibilitiesThe Secretary of Defense shall clearly post, or provide for the posting, in all military medical treatment facilities, outpatient residences, and other hospital and residential care locations frequently utilized or visited by recovering servicemembers and their family members a notice of the rights and responsibilities of recovering servicemembers with respect to accessing quality and timely medical care and casework services and assistance during evaluation and care under a physical disability evaluation system. 
(2)Availability of qualified professionals at outpatient residential facilitiesEach military outpatient residential facility at which at least 20 recovering servicemembers reside shall be staffed at all times with each of the following: 
(A)At least one medical professional with the minimum qualifications of an emergency medical technician to provide care and services for recovering servicemembers at such facility. 
(B)At least one clinical professional with the minimum qualifications of a certified clinical social worker or certified crisis counselor to provide care and services for recovering servicemembers at such facility. 
(b)Assistance hotlines 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretaries of the military departments shall each establish and maintain for the military department concerned the following toll-free telephone assistance hotlines: 
(A)A hotline for crisis counseling for recovering servicemembers and their family members. 
(B)A hotline for recovering servicemembers and their family members (to be known as the Wounded Servicemember Rights and Family Respite Hotline) that— 
(i)facilitates the reporting of delays and provides casework advocacy; 
(ii)provides casework advice; 
(iii)provides referrals to family and veteran support groups; and 
(iv)facilitates the reporting of substandard conditions, casework services, or assistance during evaluation and care under a physical disability evaluation system. 
(2)AvailabilityThe hotlines required by paragraph (1) shall operate at all times. 
(3)Bilingual assistanceThe hotlines required by paragraph (1) shall be staffed at all times with operators fluent in English and Spanish. 
(c)Ombudsmen for Recovering Servicemembers 
(1)In generalThe Secretary of Defense shall establish within each regional medical command of the Armed Forces the position of Ombudsman for Recovering Servicemembers (in this subsection referred to as the Ombudsman or Ombudsmen). 
(2)AssignmentThe Secretary shall assign to each position established under paragraph (1) a member of the Armed Forces or civilian employee of the Department of Defense who is qualified to discharge the duties of the position. 
(3)DutiesEach Ombudsman shall act as a liaison for recovering servicemembers and their family members with respect to the evaluation and care of recovering servicemembers under the physical disability evaluation systems. 
(4)OutreachThe Secretary shall make available to each recovering servicemember, and to the family members of all recovering servicemembers, information on contacting and utilizing the services of the Ombudsmen. 
(d)Mechanisms for obtaining feedback on outpatient careThe Secretary of Defense shall establish the following mechanisms for obtaining feedback from recovering servicemembers and their family members on the quality of outpatient care available to recovering servicemembers through the Department of Defense: 
(1)An anonymous feedback system that is available to recovering servicemembers and their family members in all military medical treatment facilities and all military outpatient residential facilities housing at least 5 recovering servicemembers and through the Internet. 
(2)Convocations, town hall meetings, or other forums held at military medical treatment facilities at least once per month. 
(e)Outpatient care manualThe Secretary of Defense shall publish and make available to all recovering servicemembers a single manual, in either English or Spanish, to guide them and their family members throughout the applicable physical disability evaluation system. The manual shall list all relevant locations and points of contact and shall include information on retrieving documentation required for medical processing. 
(f)ConsultationThe Secretary of Defense and the Secretaries of the military departments shall consult with and seek advice from the Oversight Board for the Wounded established pursuant to section 10 in carrying out this section. 
7.Support services for families of recovering servicemembers 
(a)Medical careA family member of a recovering servicemember who is not otherwise eligible for medical care at a military medical treatment facility shall be eligible for such care if the family member is— 
(1)on invitational orders while caring for the recovering servicemember; 
(2)a non-medical attendee caring for the recovering servicemember; or 
(3)receiving per diem payments from the Department of Defense while caring for the recovering servicemember. 
(b)Job placement servicesA family member who is on invitational orders or is a non-medical attendee while caring for a recovering servicemember for more than 45 days during a one-year period shall be eligible for job placement services otherwise offered by the Department of Defense. 
8.Prohibition on discrimination in employment against certain family members caring for recovering servicemembers 
(a)ProhibitionA family member of a recovering servicemember described in subsection (b) shall not be denied retention in employment, promotion, or any benefit of employment by an employer on the basis of the person's absence from employment as described in that subsection. 
(b)Covered family membersA family member described in this subsection is a family member of a recovering servicemember who is— 
(1)on invitational orders while caring for the recovering servicemember; 
(2)a non-medical attendee caring for the recovering servicemember; or 
(3)receiving per diem payments from the Department of Defense while caring for the recovering servicemember. 
(c)Treatment of actionsAn employer shall be considered to have engaged in an action prohibited by subsection (a) with respect to a person described in that subsection if the absence from employment of the person as described in that subsection is a motivating factor in the employer's action, unless the employer can prove that the action would have been taken in the absence of the absence of employment of the person. 
(d)DefinitionsIn this section, the terms benefit of employment and employer have the meaning given such terms in section 4303 of title 38, United States Code. 
9.Meal benefits for recovering servicemembers 
(a)Prohibition on charges for mealsA recovering servicemember who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, in a military medical treatment facility for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces shall not be required to pay any charge for meals provided such member by the military medical treatment facility. 
(b)Effective dateThe limitation in subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to meals provided members of the Armed Forces as described in that subsection on or after that date. 
10.Oversight Board for the Wounded 
(a)EstablishmentThere is hereby established a board to be known as the Oversight Board for the Wounded (in this section referred to as the Oversight Board). 
(b)CompositionThe Oversight Board shall be composed of 12 members, of whom— 
(1)two shall be appointed by the majority leader of the Senate; 
(2)two shall be appointed by the minority leader of the Senate; 
(3)two shall be appointed by the Speaker of the House of Representatives; 
(4)two shall be appointed by the minority leader of the House of Representatives; 
(5)two shall be appointed by the President; and 
(6)two shall be appointed by the Secretary of Defense. 
(c)Qualifications 
(1)Particular qualificationsThe Oversight Board shall include members with the following qualifications: 
(A)One member shall be a veteran who served in Operation Enduring Freedom or Operation Iraqi Freedom. 
(B)Two members shall have received treatment for injuries at a military medical treatment facility since September 11, 2001. 
(C)One member shall be a former non-medical attendant for a recovering servicemember, such as a person who received and accepted invitational orders to care for a recovering servicemember. 
(D)One member shall be a veteran who received treatment at a military medical treatment facility for injuries sustained in armed hostilities before Operation Enduring Freedom and Operation Iraqi Freedom. 
(E)One member shall be a civilian expert in military healthcare. 
(2)General qualificationsAll members of the Oversight Board shall have sufficient knowledge of, or experience with, the military healthcare system or the experience of a recovering servicemember or family member of a recovering servicemember. 
(d)Duties 
(1)Advice and consultationThe Oversight Board shall provide advise and consultation to the Department of Defense and the appropriate congressional committees regarding— 
(A)the process for streamlining the physical disability evaluation systems of the military departments under section 3; 
(B)the process for correcting and improving the ratios of caseworkers and supervising officers to recovering servicemembers under section 4; 
(C)the need to revise Department of Defense policies to improve the experience of recovering servicemembers while under Department of Defense care; 
(D)the need to revise Department of Defense policies to improve counseling, outreach, and general services provided to family members of recovering servicemembers pursuant to sections 6 and 7; 
(E)the need to revise Department of Defense policies regarding the provision of quality lodging to recovering servicemembers; 
(F)progress made in implementing this Act; and 
(G)such other matters relating to the evaluation and care of recovering servicemembers, including evaluation and care under physical disability evaluation systems, as the Board considers appropriate. 
(2)Visits to military medical treatment facilitiesIn carrying out its duties, the Oversight Board shall visit not less than three military medical treatment facilities each year, and shall conduct each year at least one meeting of all the members of the Board at a military medical treatment facility. 
(e)StaffThe Secretary shall make available the services of at least two officials or employees of the Department of Defense to provide support and assistance to members of the Oversight Board. 
(f)Travel expensesMembers of the Oversight Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Oversight Board. 
(g)Access to information 
(1)In generalExcept as provided in paragraph (2), the members of the Oversight Board shall have the right to access information related to the deliberations, processes, and documents of the Department of Defense pertaining to actions taken under this Act. 
(2)National security exceptionThe Oversight Board shall not have the right to access information otherwise required under paragraph (1) if the Secretary— 
(A)notifies the Oversight Board that disclosure of such information would compromise the national security of the United States; and 
(B)upon request of the Oversight Board, provides the information in classified form to the appropriate congressional committees. 
(h)Annual reportsThe Oversight Board shall submit to the Secretary of Defense and the appropriate congressional committees each year a report on its activities under this Act during the preceding year, including any findings and recommendations of the Oversight Board as a result of such activities. 
11.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services of the Senate; and 
(B)the Committee on Armed Services of the House of Representatives. 
(2)Family memberThe term family member, with respect to a recovering servicemember, has the meaning given that term in section 411h(b) of title 37, United States Code. 
(3)Physical disability evaluation systemsThe term physical disability evaluation systems means the following: 
(A)In the case of the Department of the Army, the Physical Disability Evaluation System (PDES) of the Army. 
(B)In the case of any other military department, the physical disability evaluation system or similar system or process of such military departments that carries out functions equivalent to the function carried out for the Army by the Physical Disability Evaluation System of the Army. 
(4)Recovering servicememberThe term recovering servicemember means a member of the Armed Forces, including a member of the National Guard or a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces. 
 
